        Case 3:17-cr-00013-JWD-RLB             Document 818       05/07/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                                   CRIMINAL

VERSUS

DENMOND L. SMITH                                                           NO. 17-13-JWD-RLB




                                             RULING

       This matter is before the Court on the Defendant’s second motion for compassionate

release (R. Doc. 740) filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018). The Government opposes this motion.

See R. Doc. 752. For the following reasons, the motion is denied.

                                        BACKGROUND

       Defendant is currently incarcerated at Coleman FCI following his guilty pleas to

conspiracy to distribute and possess with the intent to distribute heroin, unlawful use of

communication facilities, conspiracy to distribute five grams or more of

methamphetamine, and distribution of five grams or more of methamphetamine. His projected

release date is October 17, 2025.

       The Defendant now moves for a reduction in sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), claiming that he is at a higher risk of contracting Covid-19 due to a pre-existing

health condition of asthma. The Government asserts that the Defendant has failed to exhaust his
        Case 3:17-cr-00013-JWD-RLB             Document 818        05/07/21 Page 2 of 3




administrative remedies. As such, the threshold issue is whether the Court has authority to

consider the Defendant’s motion.

       The compassionate release statute states in pertinent part:

               The court may not modify a term of imprisonment once it has been imposed
               except that ... the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
               on the defendant's behalf or the lapse of 30 days from the receipt of such a request
               by the warden of the defendant's facility, whichever is earlier, may reduce the
               term of imprisonment (and may impose a term of probation or supervised release
               with or without conditions that does not exceed the unserved portion of the
               original term of imprisonment), after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds that ... extraordinary and
               compelling reasons warrant such a reduction .... 18 U.S.C. § 3582(c)(1)(A)(i).

       The statute therefore provides two routes whereby a defendant's motion can be brought

properly before the court. Both routes begin with the defendant requesting that “the Bureau of

Prisons” “bring a motion on the defendant's behalf.” Id.

       As clarified by the Court in United States v. Franco, No. 20-60473, 2020 WL 5249369,

at *1 (5th Cir. Sept. 3, 2020), the statute's language is mandatory. Congress has commanded that

a “court may not modify a term of imprisonment” if a defendant has not filed a request with the

BOP. See 18 U.S.C.§ 3582(c) (emphasis added).

       In the instant Motion, Defendant asserts that he exhausted his administrative remedies by

submitting a written request to the warden on October 7, 2020 to bring a motion on his behalf.

The defendant further asserts that after 30 days he filed the instant Motion. Defendant has not

included a copy of the referenced request and has not identified the date the request was received

by the warden. The Government, on the other hand, represents in its opposition that “The

undersigned consulted with an attorney for BOP, who stated that BOP has not received a RIS
        Case 3:17-cr-00013-JWD-RLB          Document 818       05/07/21 Page 3 of 3




request from Smith.” See R. Docs. 752, p. 5, 752-2, and 752-4. As such, Defendant has not met

his burden with regards to exhaustion. Accordingly,

       IT IS ORDERED that the Defendant’s motion for compassionate release (R. Doc. 740)

is DENIED WITHOUT PREJUDICE for lack of jurisdiction, subject to refiling if Defendant

exhausts his administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A).

       Signed in Baton Rouge, Louisiana, on May 6, 2021.




                                                S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
